Opinion issued December 1, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00395-CV
                            ———————————
                TEXAS SOUTHERN UNIVERSITY, Appellant
                                         V.
PEPPER LAWSON HORIZON INTERNATIONAL GROUP, LLC, Appellee


                    On Appeal from the 157th District Court
                             Harris County, Texas
                       Trial Court Case No. 2018-32362


                                   OPINION

      In this interlocutory appeal,1 appellant, Texas Southern University (“TSU”),

challenges the trial court’s order denying its first amended plea to the jurisdiction




1
      See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8).
filed in the suit brought against it by appellee, Pepper Lawson Horizon International

Group, LLC (“PLH”), for breach of contract under Texas Civil Practice and

Remedies Code Chapter 1142 and for violation of the Texas Prompt Payment Act

(“PPA”).3 In three issues, TSU contends that that the trial court lacks subject-matter

jurisdiction over PLH’s claims.

      We reverse and render.

                                    Background

      In its second amended petition, PLH alleged that in February 2014, TSU

awarded PLH a contract4 for the construction of a new student housing project (the

“Project”) for a fixed price of $41,500,000. PLH agreed to substantial completion

of its work by July 1, 2015, and final completion of its work by August 31, 2015,

“subject to justified time extensions and equitable adjustments to the contract price

for delays outside of PLH’s control.”

      Shortly after beginning work on the Project, while drilling piers for the

foundation, PLH discovered that a previous building situated at the worksite had not

been fully demolished; instead, remnants of that building were buried beneath the


2
      See TEX. CIV. PRAC. & REM. CODE ANN. §§ 114.001–.013.
3
      See TEX. GOV’T CODE ANN. §§ 2251.001–.055.
4
      The parties’ contract is comprised of four parts: (1) the Owner-Contractor
      Agreement, (2) the Uniform General Conditions (“UGC”), (3) TSU’s
      Supplemental General Conditions (“SGC”), which modify the UGC, and
      (4) the change orders executed during the Project.

                                          2
worksite and obstructed progress on the Project. TSU agreed to a cost increase to

the parties’ contract for removal of the obstructions but denied PLH’s request for

additional time to perform the work. Exploratory work and removal of the larger

obstructions diverted manpower and resources, causing delays to the scheduled

work, and causing the Project to get out of sequence.

      PLH further alleged that the delays pushed the Project into the Texas “wet

season.” May 2015 was a record month for rainfall in Texas, and the year 2015 had

the highest recorded rainfall of any year in Texas history.         The heavy rains

“debilitated PLH’s ability to move forward and progress the Project as planned.”

Specifically, because the wet season commenced when the structure was still in its

early stages and the windows had not yet been installed, PLH had to pump water and

use other measures to try to dry out the Project site. The heavy rains reduced the

number of days that construction could progress. PLH requested a sixty-seven-day

extension for rain days under the parties’ contract. TSU agreed to a twenty-one-day

extension, rejecting forty-six of PLH’s requested days.

      PLH also alleged that TSU failed to timely provide permanent power to the

Project site. According to PLH, TSU agreed to provide PLH with permanent power

“on or before December 12, 2014,” but TSU did not actually do so until August 6,

2015—192 days later.      The delay “prevented PLH from beginning startup of

mechanical equipment, energizing electrical panels, starting installation of elevators


                                          3
and hoists, providing controlled air, and commencing installation of planned

finishes,”   and it caused PLH to incur additional work costs and unplanned,

temporary power expenses.         It also required PLH to install more expensive

moisture-resistant drywall because of the inability to operate climate control in the

structure. PLH requested a 192-day extension under the parties’ contract based on

the “excusable delay” provision, but TSU denied the request. In addition, PLH

alleged that various other issues caused cost increases, including defective carton

forms and design plans.

      On or about February 2016, PLH completed the Project and purportedly

satisfied its obligations to TSU under the parties’ contract. PLH invoiced TSU for

the remaining balance it believed it was owed under the contract, but according to

PLH, TSU wrongfully withheld payment.5

      PLH brought a breach-of-contract claim against TSU,6 asserting that TSU

breached the parties’ contract by failing to pay PLH and by failing to accommodate

reasonable delays. According to PLH, TSU breached “[UGC] sections 9.6.2.2,




5
      In certain filings in the trial court, TSU alleged that the parties’ contract required
      substantial completion of the Project by September 13, 2015, but PLH did not
      substantially complete the Project until March 4, 2016. Prior to PLH initiating its
      suit, TSU exercised its contractual right to assess liquidated damages of $3,100,000
      for PLH’s 155-day delay in achieving substantial completion.
6
      See TEX. CIV. PRAC. & REM. CODE ANN. §§ 114.001–.013.

                                            4
9.6.3, and 9.9.4.2” of the parties’ contract “by failing to equitably adjust the contract

as required by the parties’ agreement.”

      PLH also brought a claim against TSU for violation of the PPA, asserting that

TSU was statutorily obligated to pay PLH’s bills “within thirty (30) days of receipt

of an invoice for the goods or services provided to it” and TSU failed to pay PLH’s

final billings. This entitled PLH to statutory penalty interest “on its unpaid invoices

beginning on the first day the balance became overdue.”

      For its claims, PLH sought to recover from TSU $3,320,605 for the balance

of the parties’ contract, retainage, and agreed change orders, $3,677,580 for

additional costs incurred, statutory penalty interest, attorney’s fees, and

post-judgment interest.

      TSU answered, generally denying the allegations in PLH’s petition and

asserting various defenses. Pertinent here, it asserted that the trial court “lacks

jurisdiction because sovereign immunity ha[d] not been waived for [PLH’s] claims.”

      In its first amended plea to the jurisdiction, TSU asserted that the trial court

lacks subject-matter jurisdiction over PLH’s suit against TSU because sovereign

immunity bars PLH’s claims and there had been no waiver of immunity.7 According


7
      See City of Sugar Land v. Gaytan, No. 01-18-01083-CV, 2020 WL 2026374, at *2
      (Tex. App.—Houston [1st Dist.] Apr. 28, 2020, no pet.) (mem. op.) (“Sovereign
      immunity and its counterpart, governmental immunity, exist to protect the State and
      its political subdivisions from lawsuits and liability for money
      damages. . . . [S]overeign immunity extends to various divisions of state
                                           5
to TSU, as to PLH’s breach-of-contract claim, Texas Civil Practice and Remedies

Code Chapter 114 provides a limited waiver of sovereign immunity when a state

agency has entered into a contract and a claim is brought against the state agency for

breach of an express provision of that contract.8 Thus, for PLH to plead a clear and

unambiguous waiver of immunity so that the trial court has subject-matter

jurisdiction over its breach-of-contract claim, PLH must show a breach of an express

provision of the parties’ contract. But PLH, in its second amended petition failed to

do so.

         Specifically, in regard to PLH’s allegation that TSU breached a duty to inform

PLH of underground obstructions and delayed PLH’s access to the Project site, PLH

failed to invoke an express provision of the parties’ contract or acknowledge the

existing contractual provision declaring that “[TSU] ma[de] no representation as to

accuracy or completeness of the site information furnished to [PLH] by [TSU], and

[was] not responsible for any interpretation or conclusions reached by [PLH] with

respect to the information.” And as to PLH’s allegation that TSU breached the

parties’ contract by “improperly delay[ing] inspection[s],” “insist[ing] on higher



         government, including agencies, boards, hospitals, and universities . . . .” (internal
         quotations omitted) (internal citations omitted)); Tex. S. Univ. v. Araserve Campus
         Dining Servs. of Tex., Inc., 981 S.W.2d 929, 930 (Tex. App.—Houston [1st Dist.]
         1998, pet. denied) (TSU entitled to sovereign immunity).
8
         See TEX. CIV. PRAC. & REM. CODE ANN. § 114.003 (“Waiver of Immunity to Suit
         for Certain Claims”).

                                               6
quality finishes,” and by its other contractor causing Project delays, PLH failed to

point to any express provision of the parties’ contract that TSU allegedly breached.

      Further, as to PLH’s allegation that TSU breached the parties’ contract by

“fail[ing] to apply weather days to contract time,” PLH, in its second amended

petition, failed to plead a cognizable Chapter 114 claim because it did not show that

it had “met the conditions precedent to requesting [a] time extension as required” by

the parties’ contract. And without a cognizable Chapter 114 claim, sovereign

immunity cannot be waived. Finally, in regard to PLH’s allegation that TSU

breached the parties’ contract by refusing to “equitably adjust the contract time and

price for PLH’s excusable delays and weather delays,” PLH failed to “point to any

contractual provision that expressly allow[ed] recovery for owner-caused delays.”

      As to PLH’s claim for violation of the PPA, TSU asserted that the PPA does

not waive sovereign immunity for such a claim.

      After PLH responded to TSU’s first amended plea to the jurisdiction, the trial

court, in an interlocutory order, denied TSU’s first amended plea to the jurisdiction.

                                Standard of Review

      “A plea to the jurisdiction is a dilatory plea that seeks dismissal of a case for

lack of subject matter jurisdiction.” Harris Cty. v. Sykes, 136 S.W.3d 635, 638 (Tex.

2004); Villarreal v. Harris Cty., 226 S.W.3d 537, 541 (Tex. App.—Houston [1st

Dist.] 2006, no pet.). We review de novo a trial court’s ruling on a jurisdictional


                                          7
plea. See Ben Bolt-Palito Blanco Consol. Indep. Sch. Dist. v. Tex. Political Subdivs.

Prop./Cas. Joint Self-Ins. Fund, 212 S.W.3d 320, 323 (Tex. 2006); City of Houston

v. Vallejo, 371 S.W.3d 499, 501 (Tex. App.—Houston [1st Dist.] 2012, pet. denied).

A defendant may use a plea to the jurisdiction to challenge whether the plaintiff has

met its burden of alleging jurisdictional facts or to challenge the existence of

jurisdictional facts. See Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217,

226–27 (Tex. 2004).

      When a plea to the jurisdiction challenges the pleadings, we determine

whether the pleader has alleged facts that affirmatively demonstrate the trial court’s

jurisdiction. Id. at 226. We construe the pleadings liberally in favor of the pleader,

accept all factual allegations as true, and look to the pleader’s intent. Heckman v.

Williamson Cty., 369 S.W.3d 137, 150 (Tex. 2012). If the pleadings are insufficient,

the court should afford an opportunity to replead if the defects are potentially curable

but may dismiss if the pleadings affirmatively negate the existence of jurisdiction.

City of Houston v. Guthrie, 332 S.W.3d 578, 586–87 (Tex. App.—Houston [1st

Dist.] 2009, pet. denied).

      Review of a plea challenging the existence of jurisdictional facts mirrors that

of a matter-of-law summary-judgment motion. Mission Consol. Indep. Sch. Dist. v.

Garcia, 372 S.W.3d 629, 635 (Tex. 2012); Miranda, 133 S.W.3d at 228 (“[T]his

standard generally mirrors that of a summary judgment under Texas Rule of Civil


                                           8
Procedure 166a(c). . . . By requiring the [S]tate to meet the summary judgment

standard of proof . . . , we protect the plaintiff[] from having to put on [its] case

simply to establish jurisdiction.”) (internal quotations omitted) (internal citations

omitted)); see also TEX. R. CIV. P. 166a(c). “[A] court deciding a plea to the

jurisdiction . . . may consider evidence and must do so when necessary to resolve the

jurisdictional issues raised.” Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 555

(Tex. 2000). And a court may consider evidence as necessary to resolve a dispute

over the jurisdictional facts even if the evidence “implicates both the subject matter

jurisdiction of the court and the merits of the case.” Miranda, 133 S.W.3d at 226.

      We take as true all evidence favorable to the non-movant and we indulge

every reasonable inference and resolve any doubts in the non-movant’s favor. Id. at

228. If the defendant meets its burden to establish that the trial court lacks

jurisdiction, the plaintiff is then required to show that there is a material fact question

regarding the jurisdictional issue. Id. at 227–28. If the evidence raises a fact issue

about jurisdiction, the plea cannot be granted, and a fact finder must resolve the

issue. Id. On the other hand, if the evidence is undisputed or fails to raise a fact

issue, the plea must be determined as a matter of law. Id. at 228; Garcia, 372 S.W.3d

at 635.




                                            9
                              Plea to the Jurisdiction

      In its first and second issues, TSU argues that the trial court erred in denying

its first amended plea to the jurisdiction because neither the PPA nor Texas Civil

Practice and Remedies Code Chapter 114 waives sovereign immunity in this case.

      Sovereign immunity and its counterpart, governmental immunity, exist to

protect the State and its political subdivisions from lawsuits and liability for money

damages. Garcia, 372 S.W.3d at 655; Tex. Nat. Res. Conservation Comm’n v. IT–

Davy, 74 S.W.3d 849, 853 (Tex. 2002); see also Ben Bolt-Palito Blanco Consol.

Indep. Sch. Dist., 212 S.W.3d at 323–24 (“Sovereign immunity protects the State,

its agencies, and its officials from lawsuits for damages.”). Although the terms

“sovereign    immunity”     and   “governmental     immunity”     are    often   used

interchangeably, sovereign immunity “extends to various divisions of state

government, including agencies, boards, hospitals, and universities,” while

governmental immunity “protects political subdivisions of the State, including

counties, cities, and school districts.” See Ben Bolt-Palito Blanco Consol. Indep.

Sch. Dist., 212 S.W.3d at 323–24; see also Odutayo v. City of Houston, No.

01-12-00132-CV, 2013 WL 1718334, at *2 n.8 (Tex. App.—Houston [1st Dist.]

Apr. 18, 2013, no pet.) (mem. op.); Tex. S. Univ. v. Araserve Campus Dining Servs.

of Tex., Inc., 981 S.W.2d 929, 930 (Tex. App.—Houston [1st Dist.] 1998, pet.

denied) (TSU entitled to sovereign immunity). We interpret statutory waivers of


                                         10
sovereign immunity narrowly, as the Texas Legislature’s intent to waive immunity

must be clear and unambiguous. See LMV-AL Ventures, LLC v. Tex. Dep’t of Aging

& Disability Servs., 520 S.W.3d 113, 120 (Tex. App.—Austin 2017, pet. denied);

see also TEX. GOV’T CODE ANN. § 311.034. Without an express waiver of sovereign

immunity or governmental immunity, courts do not have subject-matter jurisdiction

over suits against the State or its political subdivisions. State v. Shumake, 199

S.W.3d 279, 283 (Tex. 2006); Miranda, 133 S.W.3d at 224–25.

A.    PPA

      In its first issue, TSU argues that the trial court erred in denying its first

amended plea to the jurisdiction as to PLH’s claim for violation of the PPA9 because

the PPA does not waive sovereign immunity in this case.

      The PPA applies solely to contracts between a vendor and a governmental

entity or a vendor “who supplies goods or a service to a governmental entity or

another person directed by the entity” and its subcontractor. See TEX. GOV’T CODE

ANN. §§ 2251.001(9), (10), 2251.023. It provides a remedy for a governmental

entity’s failure to make payment due by the thirtieth day after completion of

performance under a contract, but “it does not create an independent obligation to

pay monies not otherwise owed under the contract.” Cty. of Galveston v. Triple B



9
      PLH alleged in its second amended petition that it was entitled to statutory penalty
      interest and attorney’s fees under the PPA.

                                           11
Servs., LLP, 498 S.W.3d 176, 187 (Tex. App.—Houston [1st Dist.] 2016, pet.

denied) (internal quotations omitted)); see TEX. GOV’T CODE ANN. § 2251.021(a).

      In Triple B, this Court recognized that other Texas appellate courts have held

that the PPA lacks its own waiver of immunity from suit. 10 See Triple B Servs., 498

S.W.3d at 188. And in Triple B, this Court held that immunity was waived, not

because of the PPA itself, but only because of a change to the Local Government

Code authorizing the suit to include “‘interest as calculated under the [PPA].’” See

id. (quoting TEX. LOC. GOV’T CODE ANN. § 271.153).

       PLH does not identify a separate statutory source outside of the PPA that

allows a waiver of sovereign immunity for its claim against TSU for violation of the

PPA. Thus, we hold that the PPA does not waive TSU’s sovereign immunity related

to PLH’s claim for violation of the PPA and the trial court erred in denying TSU’s

first amended plea to the jurisdiction on PLH’s claim under the PPA.

      We sustain TSU’s first issue.




10
      The cases include City of Midland v. M.T.D. Environmental, L.L.P., 429 S.W.3d
      800, 806 (Tex. App.—Eastland 2014, no pet.), City of San Antonio v. KGME, Inc.,
      340 S.W.3d 870, 877–78 (Tex. App.—San Antonio 2011, no pet.), Harris County
      Flood Control District v. Great American Insurance Co., 309 S.W.3d 614, 618
      (Tex. App.—Houston [14th Dist.] 2010, pet. denied), and McMahon Contracting,
      L.P. v. City of Carrollton, 277 S.W.3d 458, 465 (Tex. App.—Dallas 2009, pet.
      denied).

                                         12
B.    Chapter 114

      In its second issue, TSU argues that the trial court erred in denying its first

amended plea to the jurisdiction as to PLH’s claim for breach of contract because

Texas Civil Practice and Remedies Code Chapter 114 does not waive sovereign

immunity in this case.

      “By entering into a contract, a governmental entity necessarily waives

immunity from liability, . . . but it does not waive immunity from suit.” Tooke v.

City of Mexia, 197 S.W.3d 325, 332 (Tex. 2006). A waiver of immunity from suit

must be clear and unambiguous. See TEX. GOV’T CODE ANN. § 311.034; Tooke, 197

S.W.3d at 332–33.

       Chapter 114 waives immunity from suits claiming “breach of an express

provision” of a contract for engineering, architectural, or construction services and

materials for an amount greater than $250,000. See TEX. CIV. PRAC. & REM. CODE

ANN. §§ 114.002–.003. Pertinent to this appeal, Chapter 114 states:

      (a) The total amount of money awarded in an adjudication brought
      against a state agency for breach of an express provision of a contract
      subject to this chapter is limited to the following:

             (1) the balance due and owed by the state agency under the
             contract as it may have been amended, including any amount
             owed as compensation for the increased cost to perform the work
             as a direct result of owner-caused delays or acceleration if the
             contract expressly provides for that compensation[.]




                                         13
Id. § 114.004(a)(1). Thus, to show a clear and unambiguous waiver of sovereign

immunity under the parties’ contract, PLH had the burden of alleging facts giving

rise to a claim for breach of an express provision of the parties’ contract.

      In its second amended petition, PLH alleged that TSU breached “[UGC]

sections 9.6.2.2, 9.6.3, and 9.9.4.2” by failing to equitably adjust the contract time

for excusable delays, and other delays within TSU’s reasonable control, including

delaying PLH’s access to the Project site, failing to timely provide power to the

Project site, providing deficient design documents, and interfering with PLH’s work

on the Project. The contract sections relied on by PLH address “change orders,”

which the parties’ contract defines as “written modification[s] of the [Project

agreement] between [TSU] and [PLH], signed by [TSU], [PLH], and [the

Architect/Engineer].” These sections entitled PLH to an equitable time adjustment

“extend[ing] the number of days lost because of excusable delay or Weather Days.”

A “Weather Day” is defined as “a day on which [PLH]’s current schedule indicate[d]

[w]ork [was] to be done, and on which inclement weather and related [Project] site

conditions prevent[ed] [PLH] from performing seven (7) continuous hours of [w]ork

between the hours of 7:00 a.m. and 6:00 p.m.” To obtain an extension based on a

weather delay, PLH was required to:

      [I]mmediately notify [the project manager] for confirmation of the
      conditions. [And] [a]t the end of each calendar month, submit to [the
      project manager] and [the architect/engineer] a list of Weather Days
      occurring in that month along with documentation of the impact on
                                          14
      critical activities. Based on confirmation by [the project manager], any
      time extension granted w[ould] be issued by Change Order.

Under the parties’ contract, non-weather-related excusable delays included:

      •      Errors, omissions and imperfections in design, which the
             architect/engineer corrects by means of changes in the drawings and
             specifications;

      •      Unanticipated physical conditions at the Project site, which the
             architect/engineer corrects by modifying the design or tasks identified
             in the contract documents;

      •      Changes in the work ordered by the project manager that affect tasks
             identified as “critical” to completion of the entire job;

      •      Suspension of work for unexpected natural events (sometimes called
             “acts of God”), civil unrest, strikes, or other events which are not within
             the contractor’s reasonable control; and

      •      Suspension of work for convenience of the project manager, which
             prevented PLH from completing the job within the contract time.

Absent PLH’s agreement, TSU could “issue a Unilateral Change Order that w[ould]

have the full force and effect of a contract modification,” but would “not prejudice

[PLH]’s right to make claims or to appeal disputed matters under terms of the

[parties’] [c]ontract.”

      UGC sections 9.6.2 and 9.9.4.2 address weather and other excusable delays.

Section 9.6.2 provides:

      When a delay defined herein as excusable prevents [PLH] from
      completing the [w]ork within the Contract Time, [PLH] is entitled to
      an extension of time. [TSU] will make an equitable adjustment and
      extend the number of days lost because of excusable delay or Weather

                                          15
      Days, as measured by [PLH]’s progress schedule. All extensions of
      time will be granted in calendar days. In no event, however, will an
      extension of time be granted for delays that merely extend the duration
      of non-critical activities, or which only consume float without delaying
      the project’s Substantial Completion date(s).

UGC section 9.7 addresses damages for delay. It provides that “[PLH] ha[d] no

claim for monetary damages for delay or hindrances to the work from any cause,

including without limitation any act or omission of the [TSU].” And UGC section

9.9 declares that it applies to “[t]ime extensions requested in association with

changes to the Work Directed or requested by [TSU],” and not “[t]ime extensions

requested for inclement weather,” which “are covered by [section] 9.6.2.1 . . . .”

Under section 9.9.4.2, PLH is entitled to the amount of time requested if TSU fails

to respond to the request for extension of time “within forty-five (45) days from the

date the Time Extension Request is received.” No parallel automatic-approval

mechanism exists for weather-related extension requests under section 9.6.2.1. For

weather-related delays, if the parties “cannot agree on the time extension, [TSU]

may issue a [unilateral change order] for [a] fair and reasonable time extension.”

      These provisions set forth the procedures for obtaining time extensions, but

PLH does not allege in its second amended petition that TSU failed to comply with

such procedures; rather, it disputes the results. And PLH’s challenges do not

concern any unilateral change orders, for which TSU could “make claims” or




                                         16
“appeal disputed matters.”11 The change orders were executed by both parties and

so, under the express terms of the parties’ contract, constitute agreed-to contract

modifications. Thus, PLH’s allegations that TSU refused to extend time according

to the amount PLH initially requested and that TSU refused to agree to a specific

price increase in response to a change order request do not support a claim for breach

of an express contract provision.

      Likewise, PLH does not identify in its second amended petition any provision

of the parties’ contract that gave PLH the right to access the Project site by a specific

date, that required TSU to provide power to the Project site by a specific date, that

holds TSU responsible for inaccuracies in the design documents, or that required

TSU to refrain from performing other activities at the Project site during

construction. TSU, on the other hand, identified in its first amended plea to the

jurisdiction the provisions of the parties’ contract that disavowed any such rights or




11
      In its appellate briefing, PLH appears to argue that it was automatically entitled to
      a 192-day extension for TSU’s delay in providing power because TSU waived its
      objection to the extension request by failing to “timely respond.” Its citation to the
      appellate record, though, does not support its argument. PLH cites only to the
      allegation in its second amended petition that, “[b]ased on the agreed contract
      schedule and sequencing, PLH was entitled to 192 days from the date permanent
      power was provided to achieve substantial completion. PLH requested an
      appropriate time and extension and TSU wrongfully rejected the request.” Further,
      this argument does not appear in PLH’s response to TSU’s first amended plea to the
      jurisdiction. PLH’s breach-of-contract claim concerns only TSU’s refusal to grant
      the extension and not an alleged failure to follow the process required by the parties’
      contract.

                                            17
duties. The parties’ contract allocates the risk for the discovery of unknown

conditions at the Project site.      The SGC explains that “[TSU] ma[de] no

representation as to accuracy or completeness of the site information furnished to

[PLH] by [TSU] and [was] not responsible for any interpretations or conclusions

reached by [PLH] with respect to the information.” And the UGC declares that

“[PLH] ha[d] no claim for monetary damages for delay or hindrances to the work

from any cause, including without limitation any act or omission of [TSU].” As for

any concealed Project site conditions, the UGC explains:

      [TSU] is responsible for visiting the [Project] [s]ite and being familiar
      with local conditions . . . . If, in the performance of the Contract,
      subsurface, latent, or concealed conditions at the [Project] [s]ite are
      found to be materially different from the information included in the
      Contract . . . , or if unknown conditions of an unusual nature are
      disclosed differing materially from the conditions usually inherent in
      [w]ork of the character shown and specified, ODR and A/E shall be
      notified in writing of such conditions before they are disturbed. Upon
      such notice, or upon its own observation of such conditions, A/E, with
      the approval of ODR, will promptly make such changes in the
      Drawings and Specifications as they deem necessary to conform to the
      different conditions, and any increase or decrease in the cost of the
      [w]ork, or in the time within which the [w]ork is to be completed,
      resulting from such changes will be adjusted by Change Order, subject
      to the prior approval of ODR.

These provisions preclude, as a matter of law, a conclusion that the parties’ contract

unambiguously waives TSU’s immunity from suit for PLH’s breach-of-contract

claim based on alleged design deficiencies or TSU’s interference. See TEX. GOV’T

CODE ANN. § 311.034.


                                         18
      As to PLH’s allegation that TSU breached the parties’ contract by failing “to

make payment of [PLH]’s contract and change order balance totaling $3,320.605,”

PLH relies on Article 6 of the Owner-Contractor agreement, which requires PLH to

promptly pay all bills for labor and materials; provides procedures for PLH to apply

for payment; allows TSU, as a state agency, to offset, deduct, or withhold payments

based on various circumstances; and allows TSU to audit PLH’s billings. This

provision does not contain any express payment obligation that TSU allegedly

breached.

      Instead, the parties’ contract disclaims any such obligation by TSU. The

contract provides that “[TSU] ha[d] no duty to pay [PLH] except on receipt . . . of

1) a complete Application for Payment certified by [the architect/engineer];

2) [PLH]’s updated Work Progress Schedule; and 3) confirmation that [PLH]’s

record documentation at the [Project] [s]ite is kept current.”        Other contract

provisions allowed TSU to reduce the price owed or withhold payments under

certain conditions, and the parties’ contract also required PLH to pay liquidated

damages if the Project was not substantially completed by the due date, which

occurred in this case. Because the provisions of the parties’ contract that PLH relies

on do not expressly require TSU to make the payment sought by PLH, PLH does not




                                         19
state a claim for breach of an express contract provision for which TSU has waived

immunity from suit.12

      Because no express contract provision required TSU to perform as PLH

alleged in its second amended petition, PLH has failed to show, as a matter of law,

that Texas Civil Practice and Remedies Code Chapter 114 waives TSU’s immunity

from suit for PLH’s breach-of-contract claim against it. See Miranda, 133 S.W.3d

at 228. Thus, we hold the trial court erred in denying TSU’s first amended plea to

the jurisdiction on PLH’s breach-of-contract claim.

      We sustain TSU’s second issue.

      Because of our disposition of TSU’s first and second issues, we need not reach

TSU’s third issue. See TEX. R. APP. P. 47.1.




12
      In its appellate briefing, PLH further argues that TSU waived immunity from suit
      for its claim for relief under the PPA because TSU agreed in the parties’ contract to
      timely pay its bills “in accordance with” the PPA. But the parties’ contract also
      declares that “[n]othing herein shall waive or be construed as a waiver of the State’s
      sovereign immunity.” The parties’ contract arguably may constitute a waiver of
      immunity from liability, but not a waiver of immunity from suit. See Tooke v. City
      of Mexia, 197 S.W.3d 325, 332 (Tex. 2006).

                                            20
                                   Conclusion

      We reverse the trial court’s order denying TSU’s first amended plea to the

jurisdiction and render judgment dismissing the suit of PLH for lack of

subject-matter jurisdiction.




                                             Julie Countiss
                                             Justice

Panel consists of Justices Kelly, Landau, and Countiss.




                                        21